Citation Nr: 0907626	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
service connection for PTSD and stress fracture of the left 
foot.  The Veteran perfected an appeal of the September 2004 
rating determination to the Board.  In February 2006, the 
Veteran testified at a local hearing before a Decision Review 
Officer of the RO, and in March 2007, he testified at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of these hearings are associated with the claims 
folder.  In a September 2007 decision, the Board denied the 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2008 Order, the Court granted a Joint Motion 
for Partial Remand by VA's Secretary and the Veteran, through 
his representative, and remanded that part of the Board's 
decision that denied service connection for PTSD to the Board 
for action consistent with the motion and dismissed the issue 
of entitlement to service connection for stress fracture of 
the left foot.  

In November 2008, the Board received additional evidence from 
the Veteran's representative.  This evidence is a duplicate 
of evidence previously considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

In accordance with the instructions in the Joint Motion, 
further development is required prior to readjudicating the 
Veteran's claim of entitlement to service connection for 
PTSD.

The Veteran's reported stressors include performing 
"mortuary services" and search and rescue duties following 
a July 1990 earthquake in Luzon, Philippines, and being 
involved in search and recovery missions following the 
volcanic eruption of Mount Pinatubo in June 1991, while 
assigned to the 3rd Service Squadron, 3rd Combat Support 
Group, 3rd Tactical Fighter Wing at Clark Air Force Base.  An 
attempt to verify the claimed stressors through the U.S. Army 
and Joint Services Records Research Center (JSRRC) will be 
made pursuant to 38 U.S.C.A. § 5103A(b)(1), (c)(1) (West 
2002).  

In addition, the Veteran should be provided with notice of 
the type of information or evidence needed to establish a 
disability rating and effective date for the claimed 
disability on remand.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008). 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.

2.  Undertake appropriate development 
through the JSRRC or other appropriate 
depository to verify the claimed 
stressors that (1) the Veteran performed 
"mortuary services" and search and 
rescue duties following a July 1990 
earthquake in Luzon, Philippines, and (2) 
he was involved in search and recovery 
missions following the volcanic eruption 
of Mount Pinatubo in June 1991.  These 
stressors reportedly occurred while he 
was assigned to the 3rd Service Squadron, 
3rd Combat Support Group, 3rd Tactical 
Fighter Wing at Clark Air Force Base.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




